Exhibit 10.1

SIXTH AMENDMENT TO

CREDIT AGREEMENT

 

            THIS SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is
entered into to be effective as of June 27, 2013 (the “Effective Date”), among
GREEN PLAINS CENTRAL CITY LLC, a Delaware limited liability company (“GPCC”),
GREEN PLAINS HOLDINGS LLC, a Delaware limited liability company (“Holdings” and
together with GPCC the “Borrower”), AGSTAR FINANCIAL SERVICES, PCA (“AgStar”)
and the other commercial, banking or financial institutions whose signatures
appear on the signature pages to the Credit Agreement (collectively, the
“Banks”), and AGSTAR FINANCIAL SERVICES, PCA, and its successors and assigns, as
Administrative Agent for itself and the other Banks (“Agent”). 

 

RECITALS

 

            A.            Borrower, Agent and the Banks entered into a Credit
Agreement dated as of July 2, 2009, a First Amendment to Credit Agreement dated
as of December 31, 2010, a Second Amendment to Credit Agreement dated as of June
30, 2011, a Third Amendment to Credit Agreement dated as of June 30, 2011, a
Fourth Amendment to Credit Agreement dated as of June 28, 2012, and a Fifth
Amendment to Credit Agreement dated as of September 28, 2012 (together, as
amended, restated or otherwise modified from time to time, the “Credit
Agreement”) under which the Banks agreed to extend certain financial
accommodations to Borrower. 

 

            B.              At the request of Borrower, the Banks have agreed to
make certain modifications to the Credit Agreement in accordance with the terms
and conditions of this Amendment.

 

            C.            All terms used and not otherwise defined herein shall
have the meanings assigned to them in the Credit Agreement.

 

AGREEMENT

 

1.        Credit Agreement Amendments.  As of the Effective Date:

 

                        a.                    The following defined term as used
in the Credit Agreement and other Loan Documents shall be amended, restated and
replaced by the following:

 

“Revolving Line of Credit Loan Maturity Date”  means August 26, 2013.

 

b.            Section 2.13 of the Credit Agreement is hereby amended and
restated as follows:

 

Section 2.13.            Prepayment of Loans.  The Borrowers may, at any time
and from time to time, prepay the outstanding amount of the Loans in whole or in
part with accrued interest to the date of such prepayment on the amount prepaid,
without fee or premium, except as provided in Section 2.19.   Any prepayment
does not otherwise affect Borrowers’ obligation to pay any fees due under this
Agreement or under any other Loan Document. In addition, in the event any Loan
is converted to a Fixed Rate Loan, the Borrowers shall pay the prepayment fee
applicable to that fixed interest rate, if any.  In the event the Required Banks
have agreed in writing to reduce the maximum amount of the Term Revolving Loan
or the Revolving Line of Credit Loan available to Borrowers, the Term Revolving
Loan Commitment or the Revolving Line of Credit Loan Commitment



1

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

of each Bank holding such Commitment shall be reduced on a pro rata basis
according to each Bank’s respective Pro Rata Share.

 

2.        Effect on Credit Agreement.    Except as expressly amended by this
Amendment, all of the terms of the Credit Agreement shall be unaffected by this
Amendment and shall remain in full force and effect.  Nothing contained in this
Amendment shall be deemed to constitute a waiver of any rights of the Banks or
to affect, modify, or impair any of the rights of the Banks as provided in the
Credit Agreement.

 

3.        Conditions Precedent to Effectiveness of this Amendment.  The
obligations of the Banks hereunder are subject to the conditions precedent that
Agent shall have received the following, in form and substance satisfactory to
Agent:

 

a.        this Amendment duly executed by Borrower and Agent; 

 

b.        payment in cash of an amendment fee in the amount of $25,000.00; and

 

c.         all other documents, instruments, or agreements required to be
delivered to Agent under the Credit Agreement and not previously delivered to
Agent.  

 

4.       Representations and Warranties of Borrower.  Borrower hereby agrees
with, reaffirm, and acknowledge as follows:

 

a.        The execution, delivery and performance by Borrower of this Amendment
is within Borrower’s power, has been duly authorized by all necessary action,
and does not contravene:  (i) the certificates of formation or operating
agreements of Borrower; or (ii) any law or any contractual restriction binding
on or affecting Borrower; and does not result in or require the creation of any
lien, security interest or other charge or encumbrance upon or with respect to
any of its properties;

 

b.        This Amendment is, and each other Loan Document to which Borrower is a
party when delivered will be, legal, valid and binding obligations of Borrower
enforceable against Borrower in accordance with their respective terms, except
as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the enforcement of creditor’s rights
generally and by general principles of equity; and

 

c.        All other representations, warranties and covenants contained in the
Credit Agreement and the other Loan Documents are true and correct and in full
force and effect.

 

5.        Counterparts.  It is understood and agreed that this Amendment may be
executed in counterparts each of which shall, for all purposes, be deemed an
original and all of which, taken together, shall constitute one and the same
agreement even though all of the parties hereto may not have executed the same
counterpart of this Amendment.  Electronic delivery of an executed counterpart
of a signature page to this Amendment shall be effective as delivery of an
original executed counterpart to this Amendment.

 

            IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective officers and duly authorized, as of the date
first above written.

 

 

[SIGNATURE PAGE TO IMMEDIATELY FOLLOW THIS PAGE]





2

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

SIGNATURE PAGE TO

SIXTH AMENDMENT TO CREDIT AGREEMENT

BY AND AMONG

GREEN PLAINS CENTRAL CITY LLC (as Borrower),  

GREEN PLAINS HOLDINGS LLC (as Borrower),

AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND

THE BANKS

 

Dated to be effective as of June 27, 2013

 

BORROWER:

 

GREEN PLAINS CENTRAL CITY LLC,

a  Delaware limited liability company

 

 

 

_/s/ Jerry L. Peters_____________

By:  Jerry L. Peters 

Its: Chief Financial Officer 

 

and

 

GREEN PLAINS HOLDINGS LLC,

a  Delaware limited liability company

 

 

 

_/s/ Jerry L. Peters_____________

By:  Jerry L. Peters

Its: Chief Financial Officer 

 

 





3

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

SIGNATURE PAGE TO

SIXTH AMENDMENT TO CREDIT AGREEMENT

BY AND AMONG

GREEN PLAINS CENTRAL CITY LLC (as Borrower),  

GREEN PLAINS HOLDINGS LLC (as Borrower),

AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND

THE BANKS

 

Dated to be effective as of June 27, 2013

 

 

 

AGENT:

 

AGSTAR FINANCIAL SERVICES, PCA,

as Administrative Agent

 

_/s/ Ron Monson_____________

By: Ron Monson

Its: Vice President

 

 

 

 

 

 



4

 

--------------------------------------------------------------------------------